Citation Nr: 0518737	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION


The veteran served on active duty from June 1943 to January 
1946, and from January 1948 to September 1965.  He died in 
March 1995, and his surviving spouse is the appellant in the 
present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the appellant's 
petition to re-open a previously denied claim for service 
connection for the cause of the veteran's death.

The Board re-opened the claim, and denied it on the merits, 
in a decision dated in December 2003, which the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

In November 2004, the appellant's private attorney filed a 
Brief of Appellant in support of the appellant's appeal.  
Thereafter, in February 2005, the appellant's private 
attorney and the Secretary of VA filed a Joint Motion for 
Remand, asking the Court to vacate the portion of the 
December 2003 Board decision that denied the service 
connection claim on the merits, and remand the matter for 
further development.  Specifically, it was asked that VA be 
instructed to secure medical records from the Duke University 
Eye Center dated between 1989 and 1992.  The Court issued an 
Order in March 2005 granting the motion.

Because some of the additional pertinent medical evidence 
that has been added to the record since the December 2003 
Board decision puts the evidence at least in relative 
equipoise, thereby warranting a full grant of the benefit 
sought on appeal, the Board has determined that it is 
unnecessary to remand this case and that, instead, a decision 
on the merits can be made at this time.

Additionally, the Board notes that new evidence was received 
at the Board in June 2005 without a waiver of the appellant's 
right to have that evidence initially reviewed at the RO 
level.  The Board has determined that it is not necessary to 
request from the appellant a waiver of this new evidence, as 
the new evidence is not pertinent to the matter on appeal:  
The new evidence relates to a motion filed by the appellant's 
private attorney asking that the case be advanced on the 
docket due to medical reasons, on which the Board ruled 
favorably in June 2005.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran died in March 1995, at age 70, and he was not 
service connected for any disability.

3.  The veteran's death certificate establishes that his 
death was immediately caused by cerebral arteriosclerosis, 
which was due to diabetes mellitus.

4.  The medical evidence of record addressing the question of 
whether the veteran's diabetes was incurred in service is at 
least in relative equipoise.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (the VCAA)

On November 9, 2000, the President signed into the law the 
VCAA.  This new law imposes obligations on VA in terms of its 
duties to notify and assist claimants.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  


II.  Factual background

The record shows that, while on active duty in October 2004, 
the veteran reported a history of about 14 months of numbness 
in the left hand, with no apparent causation or repeated 
maneuver or climate conditions that could potentially be 
considered responsible for the onset of his symptoms.  The 
numbness, which the veteran described as a "pins and 
needles" sensation, resolved on exercise of the hand.  This 
phenomenon did not occur on other extremities, although the 
veteran also reported swelling of his legs after exercise or 
prolonged standing, which subsided with rest.  There was no 
history of smoking and the examination was noted to be 
negative throughout, with all pulses present and equal, and 
in no way diminished.  Palmar flush test was normal for each 
artery of each hand.  The examiner noted that he would order 
urinalysis.

The results of the above urinalysis are not of record, but 
the medical reports produced at the time of separation in 
June 1965, record that a urinalysis was negative for sugar, 
and no complaints or objective findings specific to diabetes.

Post-service medical records from the Womack Army Medical 
Center and private medical health care providers dated 
between October 1967 and December 1980 reveal initial 
complaints in 1967 of swelling of the right foot and a 
history of occasional swelling of that foot, off and on, for 
several years while on active duty, which the veteran had 
thought was related to his using boots, as well as several 
diagnoses and evidence of medical treatment for diabetes.  

The veteran died in March 1995, at the age of 70.  His death 
certificate establishes that his death was immediately caused 
by cerebral arteriosclerosis, which was due to diabetes 
mellitus.  An autopsy was not performed.  

During his lifetime, the veteran was not service connected 
for any disability.

The veteran's surviving spouse filed a claim for service 
connection in March 1995 claiming, in essence, that the death 
of the veteran should be service connected because the 
diabetes that contributed materially to his death had its 
onset during service.  Her claim was initially denied by the 
RO in April 1995.  She appealed that rating decision but did 
not perfect her appeal.  Years later, in December 2000, she 
requested that that claim be re-opened.  

In connection with the appellant's petition to have her claim 
for service connection re-opened, VA obtained in July 2002 
the following medical opinion from a VA physician:

1.  The C-file was reviewed before this 
note was written.

2.  This veteran expired March 7, 1995 
from complications of cerebral 
atherosclerosis aggravated by his 
diabetes mellitus.  Chart review reveals 
that he had no evidence of diabetes while 
he was in the service.  To my examination 
in October 1967, he was evaluated for 
complaints of swelling of his foot, and 
at that time he had an obviously diabetic 
glucose tolerance test.  There are no 
earlier data suggesting the diabetes.  
The swelling of the foot and the numbness 
in the left arm and hand, which were 
noted earlier, did not result in any 
further evaluation.  While it is possible 
that these conditions could be connected 
to diabetes, I would think that the lack 
of concrete information would make that 
an unfounded speculation.  In my opinion, 
there was no connection between the 
numbness of the hand and the swelling of 
one of his feet and the diabetes that he 
developed in October 1967.

As indicated earlier in this decision, the Board re-opened 
the appellant's claim in December 2003, but then denied the 
claim on the merits.  Essentially, the Board found that the 
preponderance of the evidence was against the claim.  This 
finding was mainly based on the fact that there was no 
competent evidence favoring the appellant's claim that the 
death of the veteran should be service connected was of 
record as of December 2003.

In January 2005, the veteran's private attorney submitted a 
three-page letter from Dr. R.F., a board-certified specialist 
in internal and geriatric medicine, who stated at the outset 
that he had had an opportunity to review the veteran's 
"complete 374-page medical record, line by line," including 
the July 1995 VA medical opinion.  Dr. R.F. first pointed out 
that, while the VA physician had indicated that there were no 
data earlier than October 1967 suggesting diabetes, he had 
acknowledged that the reported history of swelling of the 
feet could indeed be related to diabetes in the veteran.  He 
explained that the understanding by the medical profession of 
diabetes and medicine in general had changed significantly 
since 1965, that guidelines for diagnosis and the definition 
of diabetes had also changed throughout the years, and that 
urine testing was no longer considered accurate, as it was in 
the 1960's.

According to Dr. R.F., the VA physician's statement of "no 
earlier data suggesting diabetes" was entirely consistent 
with the current understanding of diabetes being a "silent 
disease."  He explained that even with routine testing and 
even in our current age of modern medicine, a third of 
diabetics are undiagnosed, the reason being that the signs 
and symptoms of diabetes are very vague and many times 
silent.  He indicated that people with diabetes frequently 
feel perfectly fine.

Peripheral neuropathy, according to Dr. R.F., was one of the 
first manifestations of diabetes in an individual, and could 
be manifested by numbness in the bottom of the toes or 
tingling in the fingers.  Once again, Dr. R.F. explained that 
these symptoms were extremely nonspecific and could be 
attributed to multiple factors, such as tight-fitting shoes, 
cold weather, carpal tunnel syndrome, or pinched nerves, all 
of which affected younger individuals and made the diagnosis 
very confusing.  The warning signs of diabetes were better 
understood and easier to clarify now that screening and home 
blood testing was widely available, which was not the case in 
the 1960's.  "Now that we are aware of peripheral neuropathy 
being seen early in diabetics," Dr. R.F. noted, "testing is 
done at a much earlier stage of the disease."

In regards to the veteran's service medical records, Dr. R.F. 
noted that, while the veteran had denied neuritis in his 
report of medical history of 1965, the neuritis symptoms and 
their relationship to the development of peripheral 
neuropathy were extremely difficult for the lay person to 
understand, and Dr. R.F. questioned "whether [the veteran 
actually] understood the meaning of the term neuritis and 
specifically how this was related to health issues in general 
let alone the onset of diabetes."  Also, the manner in which 
the questions had been presented to the veteran was unclear, 
and Dr. R.F. opined that it was unlikely that each question 
was explained and its significance outlined prior to being 
answered by the veteran.

Dr. R.F. went on to state the following:

Again, even with our degree of 
sophistication, diabetes remains a silent 
disease and currently a third of 
diabetics do not know that they have the 
disease.  The diagnosis requires a 
certain level of sophistication and a 
checklist signed by a layperson should 
not be sufficient information to exclude 
the presence of diabetes.

In 1964, [the veteran] had paresthesias 
and numbness in one of his upper 
extremities.  The physician on record was 
also thinking in terms that this may be 
related to diabetes.  Urine testing both 
before and after meals was ordered, 
indicating that [the veteran]'s symptoms 
were significant enough to suspect 
diabetes.  The physician was concerned 
about the presence of diabetes, however 
no test results were documented and it is 
my professional opinion that his diabetes 
went undiagnosed.

Classic symptoms of diabetes do not occur 
until late in the development of the 
disease.  Currently, detailed testing to 
evaluate the presence of neuropathy is 
performed, including testing with 
monofilamentous fibers and EMGs.

Overall, it is my professional opinion 
that it is most likely that [the veteran] 
had diabetes at least three years before 
the diagnosis was made.  He presented 
with very nonspecific symptoms, 
indicating that his diabetes could have 
been present for years beforehand.  It is 
now known that the onset of diabetes in 
such a high risk individual is much 
earlier and testing is now available to 
diagnose diabetes that was available in 
1964.

Currently, [the veteran] would be 
described as an obese individual, 
weighing roughly 190 pounds and being 
5'6".  He would be consider[ed] to have 
metabolic syndrome, which is a 
predisposing condition to diabetes.  
Because of the silent nature of the 
illness and the early symptoms being very 
non-specific the current recommendations 
are that testing begin much earlier than 
age 45 and that testing for abnormal 
glucose metabolism be repeated every year 
or two.

III.  Applicable legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish service connection for a cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV. Legal analysis

It is not disputed that the veteran's diabetes contributed 
materially to the death of the veteran in March 1995.  The 
question to be resolved on appeal is whether the diabetes had 
its onset during service, even though it was not actually 
diagnosed until approximately two years after service.

The evidence against the appellant's claim for service 
connection consists of the lack of a diagnosis of diabetes 
during service and the July 2002 VA medical opinion.

The evidence favoring the appellant's claim for service 
connection essentially consists of the inservice complaint of 
October 2004 (which has been interpreted as likely 
representing evidence of early symptoms of diabetes); the 
relatively short period of time between the veteran's 
separation from active service and his first recorded 
diagnosis of diabetes in 1967; and the private medical 
opinion rendered by Dr. R.F. in January 2005, which 
painstakingly refuted the July 2002, VA medical opinion and 
offered a plausible explanation as to why the absence of a 
diagnosis of diabetes during service does not necessarily 
mean that such a disability did not have its onset during 
service.  The opinion by Dr. R.F. convincingly explained why 
such a diagnosis was most likely not made back in 1965, or 
earlier, and why it would be plausible to conclude that a 
diagnosis of diabetes made in 1967 would most likely mean 
that the disease had started to develop at least three years 
earlier (i.e., during service).

The Board concludes, then, that the medical evidence of 
record addressing the question of whether the veteran's 
diabetes was incurred in service is at least in relative 
equipoise.  Based on this finding, and resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


